610 S.E.2d 374 (2005)
359 N.C. 403
John ALEXANDER, Employee
v.
WAL-MART STORES, INC., Employer,
American Home Assurance Company, Carrier.
No. 588A04.
Supreme Court of North Carolina.
April 7, 2005.
Brumbaugh, Mu & King, P.A., Jacksonville, by Nicole D. Wray and Charles R. Hassell Jr., Raleigh, for plaintiff-appellant.
Young Moore and Henderson P.A., Raleigh, by Zachary C. Bolen and Dawn Dillon Raynor, for defendant-appellees.
Kathleen Shannon Glancy, Wilmington, Counsel for the North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.